Case 1:19-cv-01088-DDD-JPM Document 1 Filed 08/19/19 Page 1 of 6 PageID #: 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA

LISA STREETE AND JON                      *        Civil Action No. 19-1088
STREETE, individually and on
behalf of their minor child, J. S.        *

VERSUS                                    *        Judge:

BLUE CROSS AND BLUE                       *
SHIELD OF LOUISIANA
                                          *        Magistrate:
*      *      *      *      *      *

                                NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, comes Defendant Louisiana

Health Service & Indemnity Company, d/b/a Blue Cross and Blue Shield of Louisiana,

(“BCBSLA”) and files this Notice of Removal of this case from the Tenth Judicial District

Court, Parish of Natchitoches, State of Louisiana, in which it is now pending, to the United

States District Court, Western District of Louisiana. In support of this Notice of Removal,

Defendant BCBSLA states:

                                              1.

       A Petition (“Petition”) commencing this civil action, entitled “Lisa C. Streete and

Jon Streete, individually and on behalf of their minor child, J.S. v. Blue Cross and Blue

Shield of Louisiana,” was filed on July 16, 2019 in the Tenth Judicial District Court, Parish

of Natchitoches, State of Louisiana, bearing Case Number C-91269, Division “B.”

Defendant BCBSLA was served with a copy of the Petition on August 7, 2019.

                                              2.

       Pursuant to 28 U.S.C. § 1446(a), a copy of all pleadings, processes, and orders that

have been served on Defendant are attached hereto as Exhibit A.
Case 1:19-cv-01088-DDD-JPM Document 1 Filed 08/19/19 Page 2 of 6 PageID #: 2



                                             3.

       This Notice of Removal is filed by Defendant BCBSLA within 30 days of service of

the Petition, as required by 28 U.S.C. § 1446(b).

                                             4.

       Plaintiff alleges a claim for health benefits under the employee group health benefit

plan of Robert L. Salim, APC (“the Plan”) provided to employees of Robert L. Salim, APC

and insured through BCBSLA.

                                             5.

       The Plan is an employee welfare benefit plan within the meaning of § 3(1), 29

U.S.C. § 1002(1), of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. § 1001, et seq. Under the Fifth Circuit’s jurisprudence, a particular insurance

arrangement qualifies as an employee welfare benefit plan under ERISA if: (1) it is a

“plan” (see Meredith v. Time Ins. Co., 980 F.2d 352, 355 (5th Cir.1993) (“A ‘plan’ exists if

‘a reasonable person’ could ascertain the intended benefits, beneficiaries, source of

financing, and procedures for receiving benefits.”); (2) it does not fall within the safe-

harbor provision established by the Department of Labor (see 29 C.F.R. § 2510.3-1(j));

and (3) it was established or maintained by an employer with the intent to benefit

employees. See Lain v. UNUM Life Ins. Co., 27 F.Supp.2d 926, 930 (S.D. Tex.1998), aff’d,

279 F.3d 337 (5th Cir.2002).




                                             2
Case 1:19-cv-01088-DDD-JPM Document 1 Filed 08/19/19 Page 3 of 6 PageID #: 3



                                              6.

Contrary to Plaintiffs’ allegation that the Plan is not an ERISA-qualified policy,1 The Plan

qualifies as an employee welfare benefit plan under ERISA. Upon information and belief,

at all pertinent times, a reasonable person could readily determine the intended benefits

of the Plan and that the beneficiaries of the Plan were the employees of Robert L. Salim,

APC, including Plaintiffs. Further, the Plan does not fall within the “safe harbor”

provision established by the Department of Labor; among other reasons, the Plan insures

non-family employees and the premiums for the group coverage under the Plan were

billed to and paid by the employer, Robert L. Salim, APC.            Finally, the Plan was

established and maintained by Robert L. Salim, APC for the benefit of its employees.

                                              7.

          Plaintiffs’ claim for benefits arises under § 502(a)(1)(B) of ERISA, 29 U.S.C. §

1132(a)(1)(B), and is completely preempted by ERISA. See Pilot Life Ins. Co. v. Dedeaux,

481 U.S. 41, 107 S.Ct. 1549 (1987); Aetna Health Inc. v. Davila, 542 U.S. 200, 124 S.Ct.

2488, 159 L.Ed.2d 312 (2004).

                                              8.

          Plaintiffs’ claims against Defendant BCBSLA are necessarily federal, and therefore

removable by Defendant BCBSLA under the “complete preemption” doctrine. See Pilot

Life Ins. Co., 481 U.S. at 45, 55-57, 107 S.Ct. at 1552, 1557-58; Metropolitan Life Ins. Co.

v. Taylor, 481 U.S. 58, 62-67, 107 S.Ct. 1542, 1546-48 (1987); Aetna Health Inc., supra.




1   See Petition, ¶ 6.
                                              3
Case 1:19-cv-01088-DDD-JPM Document 1 Filed 08/19/19 Page 4 of 6 PageID #: 4



                                             9.

       The district courts of the United States have original jurisdiction over claims

brought under ERISA. See ERISA § 502(e), 29 U.S.C. § 1132(e), and § 1331.

                                            10.

       Because this action arises under the Court’s federal question jurisdiction (see

Metropolitan Life Ins. Co., supra), this action is properly removable from the Tenth

Judicial District Court, Parish of Natchitoches, State of Louisiana, to the United States

District Court for the Western District of Louisiana, pursuant to 28 U.S.C. §§ 1441(a) and

(c) and 1446.

                                             11.

       This notice is executed pursuant to Fed. R. Civ. P. 11.

                                             12.

       The United States District Court for the Western District of Louisiana is the federal

judicial district embracing the Tenth Judicial District Court, Parish of Natchitoches, where

the Petition was originally filed. Venue, therefore, is proper in this district under 28

U.S.C. § 1441(a).

                                             13.

       Pursuant to 28 U.S.C. § 1446(d), undersigned counsel certifies that a copy of the

Notice of Removal will be served promptly on all parties and will be filed with the Clerk

of Court for the Tenth Judicial District Court, Parish of Natchitoches.

                                             14.

       Defendant BCBSLA expressly reserves any and all rights with respect to this

proceeding including, but not limited to, all objections, defenses, and exceptions.
                                             4
Case 1:19-cv-01088-DDD-JPM Document 1 Filed 08/19/19 Page 5 of 6 PageID #: 5




       WHEREFORE, Defendant Louisiana Health Service & Indemnity Company, d/b/a

Blue Cross and Blue Shield of Louisiana, prays that this action be deemed good and

sufficient and proceed in this Court as an action properly removed hereto from the Tenth

Judicial District Court, Parish of Natchitoches.



                                    Respectfully submitted:

                                    By:    /s/ Richard A. Sherburne, Jr._______
                                           Richard A. Sherburne, Jr. (LA Bar No. 02106)
                                           Jessica W. Chapman (LA Bar No. 31097)
                                           5525 Reitz Avenue (70809)
                                           Post Office Box 98029
                                           Baton Rouge, Louisiana 70898-9029
                                           Telephone: (225) 298-1666
                                           Facsimile: (225) 297-2760
                                           Richard.Sherburne@bcbsla.com
                                           Jessica.Chapman@bcbsla.com

                                    Attorneys for Defendant Louisiana Health Service &
                                    Indemnity Company, d/b/a Blue Cross and Blue
                                    Shield of Louisiana




                                              5
Case 1:19-cv-01088-DDD-JPM Document 1 Filed 08/19/19 Page 6 of 6 PageID #: 6



                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing NOTICE OF REMOVAL

has been served on all counsel of record by depositing a copy of same in the United States

Mail, postage prepaid and properly addressed, to the last known address as follows:

             Lisa Causey Streete
             ATTORNEY AT LAW
             1901 Texas Street
             Natchitoches, Louisiana 71457

      Baton Rouge, Louisiana, this 19th day of August, 2019.


                          __/s/ Richard A. Sherburne, Jr.__
                              Richard A. Sherburne, Jr.




                                            6
